Case 18-41768-pwb          Doc 202    Filed 01/31/19 Entered 01/31/19 15:06:35   Desc Main
                                     Document      Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

                                                    ) Chapter 11
    In re:                                          )
                                                    ) Case No. 18-41768-PWB
    THE FAIRBANKS COMPANY,                          )
                                                    )
                          Debtor.                   )
                                                    )
                                                    )

       NOTICE OF CANDIDATES FOR THE LEGAL REPRESENTATIVE
                 FOR FUTURE ASBESTOS CLAIMANTS
            SUBMITTED BY THE UNITED STATES TRUSTEE

             The United States Trustee submits this Notice of Candidates for the legal
representative for future asbestos claimants (the “FCR”) to be appointed by the
Court under 11 U.S.C. § 524(g)(4)(B)(i). At the January 18, 2019, hearing on the
Motion of the United States Trustee to Appoint a Legal Representative for Future
Asbestos Claimants (Dkt. 157) (the “UST Motion”), both the Debtor and the
Asbestos Claimants’ Committee (“ACC”) withdrew their opposition and agreed to
the process proposed by the United States Trustee (“UST”).
             The UST interviewed five candidates for the FCR, and after screening for
conflicts and connections, on January 18, 2019, the UST submitted three names to
the Debtor and ACC for their review and consideration: (1) Peggy L. Ableman; 1



1
 Ms. Ableman is a mass torts and products liability attorney at McCarter &
English, LLP, in Wilmington, Delaware, who retired after serving 30 years as a
Delaware state court judge and handling an asbestos docket of approximately 500
cases while on the Superior Court of the State of Delaware.
                                         1
Case 18-41768-pwb   Doc 202       Filed 01/31/19 Entered 01/31/19 15:06:35   Desc Main
                                 Document      Page 2 of 6


(2) Joseph W. Grier III; 2 and (3) Joe D. Whitley. 3 In addition, the UST
concurrently provided all materials received from the three candidates, including
résumés, presentation materials, and declarations of connections and
disinterestedness. Finally, the UST provided a list of standard interview questions
asked of the candidates.
      The United States Trustee submits these candidates for the Court’s
consideration when appointing the FCR. The following materials are also attached
for the Court’s consideration:
      Exhibit 1                    Ableman Materials
      Exhibit 2                    Grier Materials
      Exhibit 3                    Whitley Materials
      Exhibit 4                    UST Interview Questions


      All of the candidates are prepared to attend this Court’s FCR appointment
hearing and present their qualifications and credentials to the Court. All were




2
 Mr. Grier is a commercial debtor-creditor attorney at Grier & Crisp, PA, in
Charlotte, North Carolina, who has served as a court-appointed fiduciary in many
matters, including as the FCR in the case of In re Garlock Sealing Technologies,
LLC, No. 10-31607 (Bankr. W.D.N.C.) and as a chapter 7 trustee.
3
  Mr. Whitley is an attorney at Baker Donelson in Atlanta, Georgia, where he
heads the Government Enforcement and Investigations Group, specializing in
fraud and compliance. Among other positions, Mr. Whitley previously served as
the Acting Associate Attorney General of the United States, U.S. Attorney for the
Middle and Northern Districts of Georgia, the first General Counsel for the
Department of Homeland Security, and, in private practice, counsel to the
Examiner in In re Enron Corp., No. 01-10634 (Bankr. S.D.N.Y.).

                                           2
Case 18-41768-pwb   Doc 202    Filed 01/31/19 Entered 01/31/19 15:06:35   Desc Main
                              Document      Page 3 of 6


prepared to attend on January 31, now continued, and all are available on February
19, the re-scheduled date first requested by the Debtor.
Dated: January 31, 2019
                                DANIEL M. MCDERMOTT,
                                UNITED STATES TRUSTEE, REGION 21

                                s/ Martin P. Ochs
                                MARTIN P. OCHS
                                NY Bar No. MO-1203
                                GA Bar No. 091608
                                United States Department of Justice
                                Office of the United States Trustee
                                362 Richard B. Russell Building
                                75 Ted Turner Drive
                                Atlanta, Georgia 30303
                                (404) 331-4437
                                martin.p.ochs@usdoj.gov




                                          3
Case 18-41768-pwb       Doc 202    Filed 01/31/19 Entered 01/31/19 15:06:35    Desc Main
                                  Document      Page 4 of 6


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

                                                  ) Chapter 11
 In re:                                           )
                                                  ) Case No. 18-41768-PWB
 THE FAIRBANKS COMPANY,                           )
                                                  )
                        Debtor.                   )
                                                  )
                                                  )

                              CERTIFICATE OF SERVICE

          I hereby certify that on January31, 2019, I served a copy of this:

    NOTICE OF CANDIDATES FOR THE LEGAL REPRESENTATIVE
              FOR FUTURE ASBESTOS CLAIMANTS
         SUBMITTED BY THE UNITED STATES TRUSTEE

by electronic mail at the electronic mail addresses indicated below, on the
following parties:

                                       COUNSEL TO
                                         DEBTOR

William L. Rothschild, Esq.
Email: br@orratl.com

Paul M. Singer, Esq.
Luke A. Sizemore, Esq.
Email: psinger@reedsmith.com
Email: lsizemore@reedsmith.com




                                             4
Case 18-41768-pwb    Doc 202      Filed 01/31/19 Entered 01/31/19 15:06:35   Desc Main
                                 Document      Page 5 of 6


 Andrew M. Roman, Esq.
 Email: aroman@cohenlaw.com

 David F. Russey, Esq.
 Email: drussey@cohenlaw.com


           COUNSEL TO THE COMMITTEE OF ASBESTOS CLAIMANTS

Ann C. McMillan, Esq.
Email: amcmillan@capdale.com

Kevin C. Maclay, Esq.
Email: kmaclay@capdale.com

Leslie M. Pineyro, Esq.
Email: lpineyro@joneswalden.com

          COUNSEL FOR ANY FUTURE CLAIMANTS’ REPRESENTATIVE
                 APPOINTED BY THE BANKRUPTCY COURT

  None


              PARTIES FILING NOTICE OF APPEARANCE AND/OR
         REQUEST FOR SERVICE PURSUANT TO BANKRUPTCY RULE 2002

Gary W. Marsh
Email: gary.marsh@dentons.com

Robert B. Millner
Email: Robert.millner@dentons.com

Bruce E. Mattock
Email: bmattock@gpwlaw.com

David M. Powlen
Email: david.powlen@btlaw.com


Kevin G. Collins
Email: kevin.collins@btlaw.com

Abby Vineyard
Email: avineyard@btlaw.com

                                           5
Case 18-41768-pwb    Doc 202    Filed 01/31/19 Entered 01/31/19 15:06:35   Desc Main
                               Document      Page 6 of 6


James J. Leonard
Email: jim.leonard@btlaw.com

Lisa Nathanson Busch
Email: LBusch@weitzlux.com

                          DEBTOR’S PROPOSED FCR

James L. Patton, Jr.
Email: jpatton@ycst.com

/s/ Martin P. Ochs
MARTIN P. OCHS




                                         6
